Citation Nr: 0809041	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-17 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided by the appellant from March 18, 
2004, to April 18, 2004, pursuant to the Veterans Millennium 
Health Care and Benefits Act (Millennium Bill Act).  


REPRESENTATION

Appellant represented by:	Dana Davis, Attorney at Law


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1969 to May 
1970.  He died in April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by a VA Medical 
Center (VAMC) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  The services provided by the appellant from March 18, 
2004 to April 18, 2004, were provided in a medical facility 
held out as providing emergent care.

2.  The condition treated by the appellant beginning on March 
18, 2004, was for a condition whose symptoms were of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.

3.  VA or another Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson.

4.  After treatment was begun by the appellant on March 18, 
2004, until his death, the veteran either was too unstable to 
move or VA facilities were not available.

5.  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.

6.  The veteran is financially liable to the provider of 
emergency treatment for that treatment.

7.  The record does not establish that the veteran has 
coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the treatment 
rendered.

8.  The condition for which the emergency treatment was 
furnished was not caused by an accident or work-related 
injury.

9.  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by the appellant from March 18, 2004, to 
April 18, 2004, pursuant to the Millennium Bill Act, have 
been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 
17.1002 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the appellant's claim 
is being granted in full.  As such, any deficiencies with 
regard to VCAA are harmless and nonprejudicial.


Factual Background

On March 17, 2004, the veteran presented to the VAMC 
emergency room located in Oklahoma City, Oklahoma, 
complaining of abdominal pain which had been increasing.  The 
veteran asked a nurse how long his treatment would take and 
was informed that it would take an hour to an hour and a half 
to find out what's wrong.  The veteran then stated that it 
was taking too long and that he was going to the appellant 
facility.

On March 17, 2004, the veteran, presented to the emergency 
room at the appellant facility with complaints of a sharp 
pain radiating to the back, nausea, vomiting, and back and 
epigastric pain.  The veteran was admitted to the medical 
facility on March 18, 2004.  He remained at the appellant 
facility from March 18, 2004, until his death on April 18, 
2004.  The appellant is requesting reimbursement for medical 
expenses for treating the veteran from March 18, 2004 to 
April 18, 2004.

The appellant has alleged that, as soon as the veteran 
presented for treatment at the appellant facility, a 
representative spoke with Shelly from the VAMC in order to 
discuss pre-authorization.  Shelly reportedly responded that 
the veteran came from the VA Medical Center and that pre-
authorization was not required.  On March 19, 2004, an 
appellant facility representative contacted Greta at the 
VAMC.  Greta advised the appellant facility case manager that 
the VA Center was on divert.  On March 22, 2004, the 
appellant facility representative advised VA that the veteran 
would need to be on the floor for at least 24 hours before 
the veteran could be referred to the VAMC.  VA reported that 
the veteran would be placed on a waiting list.  The appellant 
facility representative also informed VA that the request to 
transfer was for a floor bed and not a critical care bed.  On 
March 23, 2004, the appellant facility representative faxed 
clinical information pertaining to the veteran to the VAMC 
and spoke with Mary.  Mary reported that VA officials would 
review the clinical information and would advise the 
appellant facility whether the veteran would be transferred 
to the VA Center or if the veteran would be left in the 
continuing care of the appellant facility through the date of 
discharge.  On March 25, VA requested a clinical update on 
the veteran which was provided.  On April 1, 2004, the 
appellant facility representative called VA and was informed 
by Stephanie that the VA center remained on critical care 
divert.  On April 2, 2004, the appellant facility 
representative was again informed that VA remained on 
critical care divert status.  VA was advised that the 
veteran's condition would not allow a transfer to the VAMC.  
On April 14, the appellant facility representative again 
updated VA with the veteran's clinicals.  

Records generated by the VAMC demonstrate that between March 
18, 2004 and April 18, 2004, a "Unit Divert" for the 
intensive care unit was in place for 26 days.  Furthermore, 
for the days when the "Unit Divert" was not in place, the 
records indicate that the veteran was medically unstable to 
move.  The Unit Divert status was off on March 24, March 28, 
March 30, April 4, April 14, and April 18 of 2004.  Of these 
dates, annotations in the VA records indicate the veteran was 
unstable to move.  

Criteria and analysis

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be 
eligible for payment or reimbursement for emergency services 
for non-service connected conditions in non-VA facilities, 
the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002.

The appellant seeks payment or reimbursement for emergency 
services rendered for a nonservice-connected condition in a 
non-VA facility, under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1002.

The VAMC denied the claim finding that the medical treatment 
and ancillary services provided by the appellant facility 
from March 18, 2004 to April 18, 2004, were not authorized by 
VA.  It was also determined that the VAMC in Oklahoma City, 
Oklahoma, was available to provide the necessary treatment.  
The VAMC noted that the veteran presented at the facility but 
left due to the wait time, stating he was going to the 
appellant facility.  

The Board will assess eligibility under all of the criteria, 
as the Board points out that the provisions in 38 C.F.R. § 
17.1002 are conjunctive, not disjunctive; i.e. all of the 
aforementioned enumerated criteria must be met.  See Melson 
v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].

First, the emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.  The veteran 
presented to the appellant facility with symptoms of sharp 
chest pain radiating to the back along with nausea, vomiting, 
back pain and epigastric pain.  The initial impression was 
aortic dissection from aortic arch to the renal artery and 
rule out acute coronary syndrome.  An addendum to the 
emergency room note includes an assessment of thoracic 
defection with infarction of the right kidney.  The veteran 
was initially treated in the emergency room.  So, clearly the 
appellant facility provides emergency care.

Second, the veteran and those receiving the veteran at the 
appellant facility, i.e., the medical personnel, reasonably 
felt that the circumstances were emergent.  The veteran was 
hospitalized after his presentation at the appellant 
facility.  A March 2004 hospitalization record includes the 
annotation that the veteran underwent "emergent" thoracic 
aneurysm repair on March 18, 2004, the day after he presented 
to the emergency room.  The Board further notes the veteran 
presented with extreme abdominal pain which was reportedly so 
intense, he was unable to answer questions about his 
condition.  

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  
The Board notes that 38 C.F.R. § 17.1002, one of the 
regulations 


implementing the Veterans Millennium Health Care and Benefits 
Act, also defines emergency services.  See 38 C.F.R. § 
17.1002(b).  Under 38 C.F.R. § 17.1002, emergency services 
exist where treatment is for a condition of such a nature 
that a prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health, and indicates that this standard 
is met if there is an emergency medical condition manifesting 
itself by acute symptoms of sufficient severity (including 
severe pain) that a prudent lay person who possesses an 
average knowledge of health and medicine would reasonably 
expect the absence of immediate medical attention to result 
in placing the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  38 C.F.R. 
§ 17.1002(b).  

In the current case, the Board finds that, due to the extreme 
nature of the abdominal pain, a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  The 
fact that the condition was emergent is borne out by the 
veteran's immediate admission to the appellant facility and 
the performance of emergency surgery and eventual discharge 
due to death.  The veteran was properly admitted for a 
medical emergency and the Board finds that a medical 
emergency existed.  Therefore, the claim for payment or 
reimbursement is for a condition whose symptoms were of such 
a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  Thus, the 
second criterion is met.

The third criterion requires that VA facilities were not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson.  The VAMC denied the claim based on the fact that 
the veteran presented to the Oklahoma City VAMC for treatment 
on March 17, 2004, but left against medical advice to seek 
treatment at the appellant facility.  VA has alleged that the 
pertinent VAMC was available to provide the necessary 
treatment for the veteran.  The Board notes, however, that 
the VAMC has provided information regarding bed availability 
which indicated that, on March 18, 2004, a unit divert was on 
for the intensive care unit.  Thus, VA's own administrative 
records seem to indicate that VA facilities were not 
available to treat the veteran when he presented to the VAMC 
on March 17, 2004.  This finding is reinforced by subsequent 
administrative records which indicate the unit divert status 
for the intensive care unit was in place from March 18, 2004 
until March 24, 2004.  The only evidence of record which 
indicates that VA facilities were available to treat the 
veteran on March 17-18 is the annotation included in the 
statement of the case and supplemental statement of the case.  
The Board finds, however, that VA's own records dispute the 
fact that treatment facilities were available.  There is no 
evidence in the claims file which indicates that other VA or 
Federal facilities were available to treat the veteran at the 
time he went to the appellant facility.  Thus, the Board 
finds that a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson.  Thus, the third criterion is met.

The claim for payment or reimbursement for the medical care 
rendered by the appellant facility was for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility.  There are annotations in the VA 
administrative records which indicate that, beginning on 
March 24, 2004, and continuing until the veteran's death on 
April 18, 2004, the veteran was found to be not stable and 
could not be transferred.  The administrative records are 
silent as to the veteran's condition from March 18, 2004 to 
March 24, 2004.  However, the records also indicate that the 
VAMC was on divert status for the intensive care unit from 
March 18, 2004 to March 24, 2004.  Thus even if the veteran's 
condition were stable from March 18, 2004 to March 24, 2004, 
and he could have been moved, VA facilities were not 
available to receive the veteran.  The Board finds that the 
fourth criterion has been met.  

At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  Associated with the 
claims files are records of VA medical treatment, the most 
recent of which (prior to March 17, 2004) is dated in April 
2003.  The Board finds that the fifth criterion has been met.  

The veteran is financially liable to the appellant for that 
treatment as shown by billing documents of record.  Thus, the 
sixth criterion is met.

The record does not establish that veteran has coverage under 
a health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment that was rendered by 
the appellant facility.  There is no evidence in the claims 
file indicating that the veteran had any health insurance 
coverage at all.  Thus, the seventh criterion is met.

The condition for which the emergency treatment was furnished 
was not caused by an accident or work-related injury.  Thus, 
the eighth criterion is met.

The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided, as the 
treatment was rendered for a nonservice-connected disability.  
Thus, the ninth criterion is met.

In sum, the appellant  meets the criteria for entitlement to 
payment or reimbursement for medical services provided by the 
appellant facility from March 18, 2004, to April 18, 2004, 
pursuant to the Millennium Bill Act.

	(CONTINUED ON NEXT PAGE)




ORDER

Payment or reimbursement for medical services provided by the 
appellant facility from March 18, 2004, to April 18, 2004, 
pursuant to the Veterans Millennium Health Care and Benefits 
Act, is granted.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


